DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
 
Election/Restrictions
	After a review of the election of species requirement, the requirement has been withdrawn.  Claims 1-3, 5, 8, 10-14, and 16-25 are pending in this application. 
	
Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on December 30, 2021 is acknowledged.  A signed copy is attached to this office action. 

Claim Objections
Claims 3, 11-13, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 11-13, and 19-25 under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0130426) in view of Terzian et al. (US 2011/0189245) has been withdrawn in view of the lack of a specific and exemplified teaching of obeticholic acid but rather a genus of agents encompassed by Formula I. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claims recites the “amount of the film bases included is 30 to 100% of the coating layer by weight.” According to claim 1, the coating layer either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 5, 8, 10, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0130426) in view of Steiner et al. (US 2013/0345188). 
Young discloses a composition for treating metabolic diseases and conditions associated with metabolic diseases (abstract). 
Applicant’s attention is directed to the enteroendocrine peptide secretion enhancing agent, bile acid or bile acid mimic of Formula I: 

    PNG
    media_image1.png
    199
    297
    media_image1.png
    Greyscale

In certain embodiments. each R1 is independently H, OH, O-lower alkyl (e.g., OCH3, or OEt). In some embodiments, each R1 is independently H, OH, lower (e.g., C1-C6 or C1-C3) alkyl, or lower (e.g., C1-C6 or C1-C3) heteroalkyl. In certain embodiments, L is a substituted or unsubstituted alkyl or substituted or unsubstituted heteroalkyl. In some embodiments, R2 is H, OH, lower alkyl, or lower heteroalkyl (e.g., OMe). In certain embodiments, R3 is H, OH, O-lower alkyl, lower alkyl, or lower heteroalkyl (e.g., OMe). In some embodiments, A is COOR4, S(O)nR4, or OR5. In certain embodiments, R4 is H, an anion, a pharmaceutically acceptable cation (e.g., an alkali metal cation, alkaline earth metal cation, or any other pharmaceutically acceptable cation) substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, an amino acid, or the like; 5 is independently selected from lower alkyl and H (paragraph 0075), including by way of non-limiting example including cholic acid, deoxycholic acid, glycocholic acid, chenodeoxycholic acid, and ursodeoxycholic acid (paragraph 0080).  While obeticholic acid is not exemplified in the examples, it is noted that compounds of formula I additionally comprise obeticholic acid. 
The pharmaceutical composition comprises a film coating (paragraph 0162).  Example 8 discloses enteric coating tablets comprising a polymeric layer, which is a coating which does not substantially contain a plasticizer.  
Regarding claim 2, as noted above, Example 8 discloses an enteric coated tablet. 
Regarding claims 5, 8, and 10, the claims limit the species within the Markush Group recited in claim 1. The recited limitations do not require the plasticizer be the recited components. 
Regarding claims 14 and 18, Example 8 discloses the use of hydroxypropyl methylcellulose. 
Regarding claims 16-17, the claims limit the species within the Markush Group recited in claim 14. The recited limitations do not require the polymer be the recited components. 
Regarding claim 19, Example 8 discloses a film base comprising 100% polymeric components. 
Young does not disclose the specific species of obeticholic acid. 
Steiner discloses the preparation and use of obeticholic acid for the treatment and prevention of a FXR mediated disease or condition, cardiovascular disease or cholestatic liver disease, and for reducing HDL cholesterol, for lowering triglycerides in a mammal, or for inhibition of fibrosis (abstract). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the tablet of Steiner with the enteric coating of Young since Steiner discloses obeticholic acid can be formulated as coated tablets and Young discloses the genus of agents containing obeticholic acid formulated as polymeric coating enteric tablets. Therefore the skilled artisan would immediately envision the tablets disclosed by Young could also be formulated with derivatives of the active agent encompassed by formula I. 

Claims 1-2, 5, 8, 10, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0130426) in view of Karaagac  (TR 201410001A). 
The teachings of Young are described above. 
Young does not disclose the specific species of obeticholic acid. 
Karaagac discloses an oral pharmaceutical composition comprising an anti-flatulent agent and its derivatives, digestive enzyme, and/or its derivatives, bile extracts containing active substances and/or its derivatives, and pharmaceutical excipients (Novelty). 
The bile extract comprises bile acids including chenodeoxycholic acid, cholic acid, ursodeoxycholic acid, bovine bile extract, obeticholic acid, for example.  The coating is in the form of an enteric coating (Pharmaceuticals). 	While the embodiment disclosed by Karaagac utilized polyethylene glycol, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the tablet of Karaagac with the enteric coating of Young since Karaagac discloses obeticholic acid can be formulated as coated tablets and Young discloses the genus of agents containing obeticholic acid formulated as polymeric coating enteric tablets. Therefore the skilled artisan would immediately envision the tablets disclosed by Young could also be formulated with derivatives of the active agent encompassed by formula I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615